PER CURIAM.
Upon our independent review of the record and the state’s concession of error, we reverse the order denying defendant’s motion for credit for jail time served. This case is remanded to the trial court in order to correct defendant’s sentencing order in case number 96-23509 to reflect that he is entitled to one hundred and seventy-five (175) days of credit for time served, rather than the one hundred and seventy-six (176) days previously ordered, and to correct defendant’s sentencing order in case number 96-34617 to reflect that he is entitled to one hundred and fifty-five (155) days of credit for time served. As far as an award of credit for time served after sentencing, that is a matter for the Department of Corrections. See Henderson v. State, 632 So.2d 653, 654 (Fla. 5th DCA 1994).